Citation Nr: 0100480	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-18 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of dengue fever.

2.  Entitlement to service connection for residuals of a 
right ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The veteran appealed that decision to the 
BVA and the case was referred to the Board for appellate 
review. 

In January 2000, the veteran submitted claims of entitlement 
to service connection for a left ankle disorder, and to a 
compensable evaluation for amputation distal phalanx middle 
finger, right.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate action.

The issue of entitlement to service connection for residuals 
of a right ankle disorder is addressed in the remand portion 
of this decision 


FINDINGS OF FACT

1.  An unappealed rating decision in March 1946 denied a 
claim of entitlement to service connection for dengue fever 
residuals.

2.  The evidence received since March 1946 consists of 
medical treatment for various disorders, none of which has 
been linked by competent medical evidence to dengue fever 
incurred in service.


CONCLUSIONS OF LAW

1.  The March 1946 RO decision that denied a claim of 
entitlement to service connection for dengue fever residuals 
is final.  38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received since March 1946 is not new and 
material, and the veteran's claim for service connection for 
residuals of dengue fever is not reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 1946, the RO denied a claim of entitlement to 
service connection for dengue fever residuals.  The decision 
was based on the absence of any residuals noted during the 
veteran's service separation examination.  The veteran was 
notified of the RO's decision the same month.  He did not 
file a timely notice of disagreement and substantive appeal, 
and the decision became final.  See 38 U.S.C.A. § 7105(b)(1), 
(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000); Person 
v. Brown, 5 Vet. App. 449, 450 (1993).

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by VA unless 
new and material evidence is presented in connection with a 
request that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  When it is determined that new 
and material evidence has been submitted, VA must reopen a 
previously denied claim.  See Spencer v. Brown, 4 Vet. 
App. 283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis.  The evidence of record in March 1946 consisted of the 
veteran's service medical records that reported that the 
veteran had dengue fever in August 1944, and the veteran's 
service separation examination report that noted a history of 
dengue fever in June 1944.  The evidence submitted since 
March 1946 consists of the following: a May 1999 VA general 
medical examination report that did not report any residuals 
of dengue fever; private orthopedic treatment records from 
Sara Tranchina, M.D.; a chest X-ray report from Fred Dunn, 
M.D.; private medical records from Dallas Primary Care 
Specialists addressing treatment for hypertension; VA 
treatment records addressing treatment for various disorders 
including an inguinal hernia, orthopedic disorders, 
gastrointestinal disorders and pulmonary or respiratory 
disorders; and oral testimony presented at a personal hearing 
before the RO in January 2000, in which the veteran said that 
he was susceptible to catching colds and he felt that this 
was due to dengue fever he had in service. 

Following a careful review of all the evidence in this case, 
the Board finds that the veteran has not presented new and 
material evidence as defined by 38 C.F.R. § 3.156.  The 
original denial of service connection in March 1946 was based 
on the absence of any findings of residuals of dengue fever.  
The evidence received since March 1946 still does not 
establish that the veteran suffers from residuals of dengue 
fever.  The evidence shows that the veteran is receiving 
treatment for various disorders, but none of his current 
disorders has been medically linked to dengue fever.  While 
the veteran may believe that his current disorders are 
related to dengue fever, as a layperson, he is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Given the foregoing, the evidence received since March 1946 
therefore, is not, by itself or in connection with evidence 
already of record, so significant that it must be considered 
to fairly decide the merits of the veteran's claim.  
Accordingly, the Board finds that new and material evidence 
has not been received to reopen the veteran's claim of 
entitlement to service connection for residuals of dengue 
fever, and the appeal is denied.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for residuals of 
dengue fever, the appeal is denied.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The new law provides for VA to arrange for a medical 
examination and opinion in certain circumstances.  In the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See Veterans' Claims Assistance Act 
of 2000, Pub. L. No. 106-475, Section 3(a), 114 STAT. 2096, 
(2000) (to be codified at 38 U.S.C. § 5103A).  

In the instant case, the veteran was provided an examination 
in May 1999.  The examiner reported that the veteran had 
degenerative arthritis in the ankles that was not service-
connected.  Since service connection is not currently in 
effect for an ankle disability, the examiner's statement is 
factually correct.  Such a statement, however, does not 
amount to a medical opinion on whether degenerative arthritis 
of the right ankle is related to service.  An additional 
opinion is therefore necessary.  Accordingly, the veteran's 
claim is REMANDED to the RO for the following action:

1.  The veteran should be afforded a VA 
medical examination by the appropriate 
specialist to ascertain the nature and 
etiology of any right ankle disorder. It 
is imperative that the claims file (to 
include all service medical records) be 
made available to and be reviewed by the 
examiner for review in connection with 
the examination.  All indicated medical 
tests should be accomplished and all 
examination findings clearly reported.  
The examiner should state an opinion as 
to whether it is as likely as not (a 50 
percent or more probability) that any 
right ankle disorder is related to 
service.  A detailed rationale, to 
include reference to pertinent 
symptomatology documented in the service 
medical records, is requested. 

2.  The RO should review the claims file 
and determine whether any additional 
action is necessary to comply with the 
assistance to the veteran provisions of 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5103A), to include 
appropriate action to obtain VA and 
private medical records pertinent to the 
claim.  

3.  The RO should then review the record 
and undertake a merits analysis of the 
claim for service connection for a right 
ankle disorder under all applicable laws 
and regulations.  The veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The purpose of this REMAND is to provide the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he 

desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.





		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 


